Order entered May 10, 1968, unanimously reversed, on the law and the facts, with $30 costs and disbursements to appellants, and plaintiff’s motion for a preliminary injuetion is denied. The record herein does not support the validity of the temporary injunction. The moving papers are fraught with material and disputed issues. The defendant Johnston, the corporate principal, had no employment contract with the plaintiff corporation; nor was he restricted by any covenant of any nature; he denies possession of the list, which in any event, is not before us. Under such circumstances, where the right of the plaintiff to any injunction is unclear, the relief must be denied. (Duro-Test Corp. v. Donaghy, 9 A D 2d 860; Park Terrace Caterers v. McDonough, 9 A D 2d 113.) Nor is there any proof the list is unique and not compiled from readily ascertainable sources. (Boosing v. Dorman, 148 App. Div. 824, affd. 210 N. Y. 529; Abdallah v. Crandall, 273 App. Div. 131.) Concur— Stevens, J. P., Steuer, Capozzoli, Tilzer and McGivern, JJ.